Citation Nr: 1525350	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  12-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 1969.

This case comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In March 2015, the Veteran testified during a Board hearing by videoconference.


REMAND

The Veteran claims he has a psychiatric disability, to include posttraumatic stress disorder (PTSD), due to in-service combat stressors.

In October 2010, July 2011, and March 2015 statements in support of his claim, the Veteran indicated that he was assigned to guard duty with the 12th Combat Aviation Group in Long Bien from December 1968 to December 1969, and he sustained a rocket/mortar attack in which two men were killed and three grenades landed near him.  

The record confirms that the Veteran served in Vietnam from December 1968 to December 1969.  While his service separation form shows that he served with the 1st Aviation Group and his service personnel records are not of record, his service medical records show that he was assigned to the 12th Combat Aviation Group.  While the Veteran may not have provided sufficient information to submit a meaningful request for verification of the two casualties, because of his assignment to a combat unit, the Board finds his report of being under a rocket/mortar attack to is possibly consistent with the circumstances of his service.  38 U.S.C. § 1154(a) (West 2014).

A review of the VA medical records shows an April 2005 agent orange/ionizing radiation examination report showing symptoms of anxiety, but not PTSD, and a diagnosis of rule out anxiety disorder.  A June 2005 mental health record shows the Veteran's report of doing things he should not have in Vietnam and diagnoses of rule out PTSD, and depressive disorder.  Records starting in March 2009 show a diagnosis of depression.

At a VA examination in November 2010, the Veteran reported witnessing a village being set on fire and being involved in firefights and mortar attacks.  The results of psychological testing indicated extreme exaggeration of symptoms and functional impairment, and were deemed invalid.  Thus, while the examiner noted that the Veteran's stressors were related to a fear of hostile military or terrorist activity, the examiner was unable to provide a diagnosis.

During the March 2015 hearing, the Veteran testified that he had been diagnosed with PTSD in the last two months at the Prestonburg VA Outpatient Clinic.  

The Board finds that the Veteran should be provided another examination to ascertain the onset and etiology of any psychiatric disorder, to include PTSD.  Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through October 2013.  Thus, any treatment records since that time should be obtained.  

As the remand of the above claim could affect the claim for service connection for psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702, the Board finds that the claims are inextricably intertwined and a Board decision on the latter claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since October 2013.

2.  Then, schedule the Veteran for a VA examination to ascertain the nature, onset, and etiology of any psychiatric disability.  The examiner should review the claims file and note that review in the report.  The examiner should provide an explanation for any opinion reached and should refer to the clinical data in the record that supports the opinion.  The examiner should consider the Veteran's statements regarding the history of psychiatric symptoms.  The examiner should provide the following: 

(a) The examiner should provide a full multi-axial diagnosis and specifically state whether or not a diagnosis of PTSD is warranted.  The examiner should specifically state whether each criterion for a diagnosis of PTSD is met.

(b) If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is due to a fear of hostile military or terrorist activity during service, or is due to a specific stressor event in service.  The examiner should state the stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3) (2014).

(c) For any diagnosed mental disorder other than PTSD, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that each mental disorder found was present in service, was incurred in or aggravated by service, or manifested within one year of separation from service.

(d) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that an active psychosis developed within two years of separation from active service.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

